                6454,c       Cwr-1-        Tke_. Lin)4.1-ej 54aVeS
         Vc.r                         ois4-fie.-4- OP PAIDArook
                     NIOC4-6-(14 blViSioN)


5‘Neernfin i4(Als•NAA broJheAcli'
                                44
  A t ioS,"0.aLliogga.
         PIA(11-1-CM               C-A5e
 v,
 36T, iiNencitiA b,Ad,el Al.)*
       8e:PteNclArIA-S,
             "Mn-kce                chan5e, Dr Padre...SS
    LomtS Noo3 rne,6 -.1e,rmArl Ank0Ar, twaciLact
                ,J14agag will, 41-Its                          nt)k) /14
     M\131.4 Correthlontii PA615-4, root, C...eu,e4 on
     -OAS                   .5o  40   CoLIA-   on   61,41         Qmq)
      14.4 c2:00         bu-i-      dora              1717t,t) kV)
     kni I be. fleet, „SO 19)eAs-e, seild
                                             eve-ryiA(A3 40 me.
      here, a4-             Corre.c44-611A rAeSlq, Po, g‘..))( , s-e)
            inejs, 111-.31p0S7 un-k) ï hpa
      iorrec.-ifc,riA7 rAdifiti                                  CrneS-kr)e_
 Z. awe Sen-i A .ituce Cori         beenun gt:)A(ILA clittsfi gvic.9112
 a +kis -10:                                C4rrec-kcn At re* di
 Made Ur)c,                        PY®~ i6 ex, )57)
          04:     Ali-orney        rn4. MeLls. RL.3 OS-ri
 St)) litiASA1-1,54on Avenue
 Mor)4, 5o InerE, .3613 to

                                 PAje      Ene1.1.
Shermar) A,ey-tAdh-efici,                        MONTI:301A ERY AL 360
)-Nbc,f correcilomed
 Po, 80A, 1go                       This corr 7.7117C•17
                                                               .'      iTOM an Nab     02 1P      $ 000.50°
                                                                         Kid the       0000908515     JUL 16 201 9
                                     contents e not been                 the substan   MAILED FROM ZIP CODE 36057
                                      Corrections is not responsible tor
           eJc                                            enclosed Communication,'




                                   U60-ieci 6-1-134-cS                                               0(144

                                        C)e

                                                E           dltArCk S-icce4


                                    mod                  OrYle/E.,/ 14 •  •)A I
                                                                           •-
                            36iO4-40i60i                   WhiliqMpT611011WWINMOhlwildm
